DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-11, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20190307060 A1) in view of Gao (CN 107836200 A).

Claim 1. Hong teaches an autonomous ground working vehicle  (Figs 1-3 [0024] lawn mower robot) comprising:
a chassis (inner body 160);
two or more wheels supporting the chassis upon a ground surface ([0037]-[0038] casters 1091 wheels 1092);
a tool motor adapted to power at least one ground working tool, the tool motor driving an output shaft defining a motor axis extending along a first direction
([0052] The rotary plate 131 may be provided with power by a blade driving motor 133. The blade driving motor 133 may be installed inside the inner body 160.);
a frame operatively supporting the tool relative to the chassis, wherein the frame is movable, relative to the chassis, to allow adjustment of a height of the tool relative to the ground surface
([0058] The height adjusting unit 140 may include the lifting frame 141, [0061] According to such a configuration, when the height adjustment lever 143 rotates in a clockwise direction, the rotary cylindrical portion 142 coupled to the height adjustment lever 143 may rotate and the lifting frame 141 may descend, according to which the blade protecting cover 135 and the blade 130 may be adjusted together to a predetermined height.);
a rotatable drive screw operatively connected to the chassis and defining a screw axis extending parallel to the first direction, the drive screw comprising a helical external thread
([0059] A male screw portion (or male screw) 1421 may protrude from an outer circumferential surface of the rotary cylindrical portion 142 in a spiral direction);
a driven member operatively connected to the frame and comprising a helical internal thread adapted to threadably receive the external thread of the drive screw
([0059]A spiral protrusion 1411 may be formed on an inner circumferential surface of the lifting frame 141 and the male screw portion 1421 of the rotary cylindrical portion 142 may be engaged with the spiral protrusion 1411.)
; and further discloses the process of using movement range restriction portions to restrict upward and downward movement ([0122][0123]) but does not specifically disclose a
parallel first and second guide rods operatively attached to the chassis and extending parallel to the first direction, wherein the first and second guide rods are received within corresponding first and second apertures of the frame to guide movement of the frame during height adjustment of the tool;
and a biasing member associated with the frame and adapted to bias a bearing associated with the frame directly against the first guide rod.
However, Gao teaches the process of a parallel first and second guide rods operatively attached to the chassis and extending parallel to the first direction, wherein the first and second guide rods are received within corresponding first and second apertures of the frame to guide movement of the frame during height adjustment of the tool; and a biasing member associated with the frame and adapted to bias a bearing associated with the frame directly against the first guide rod
(Page 2 : the bottom end of the rotating shaft 13 is fixed on the outer circumference is provided with a blade 12, the inner bottom of the box body 1 is set with the sliding sleeve 15, the rotating shaft 13 of the lower-part sliding through the sliding sleeve 15 is provided...
Page : the spring 11 in a compressed state, when the needed height of blade 12 reset, control the electric telescopic rod 19 is shortened, the auxiliary spring 11 elastic force to realize the lifting plate 7 moves upward to drive the blade 12 height resetting.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use parallel first and second guide rods  and a biasing member as taught by Gao within the system of Hong for the purpose of enhancing the device to provide rigid support as the mower moves along the ground.

Claim 2. Hong and Gao teach the vehicle according to claim 1, wherein the biasing member comprises a first spring, and wherein the vehicle comprises a second spring adapted to bias a second bearing associated with the frame directly against the second guide rod
(Gao Page 3 : the bottom of the box body 1 of the cavity bottom is connected with multiple springs 11.).

Claim 4. Hong and Gao teach the vehicle according to claim 1, wherein the driven member comprises two semi-cylindrical threaded halves adapted to engage one another to form a cylindrical nut
(Hong [0059] A spiral protrusion 1411 may be formed on an inner circumferential surface of the lifting frame 141 and the male screw portion 1421 of the rotary cylindrical portion 142 may be engaged with the spiral protrusion 1411.).

Claim 5. Hong and Gao teach the vehicle according to claim 1, wherein the driven member is received by the frame 
(Hong [0060] A descent restricting protrusion 1422 may be formed on an outer circumferential surface of an upper end portion of the rotary cylindrical portion 142 to restrict descending of the rotary cylindrical portion 142 and to support the rotary cylindrical portion 142 to be rotatable in place. The lifting frame 141 may include a rotation restricting projection on an outer circumferential surface thereof and may be mounted to be lifted or lowered, without being rotated, inside the inner body 160.).

Claim 6. Hong and Gao teach the vehicle according to claim 5, wherein the frame defines a receiver having a flange, the flange adapted to engage a groove formed on one or more sides of the driven member when the driven member is received by the frame ([0133] A flange portion (or flange) 194 may extend from a front end portion and a rear end portion of the movement restricting cover 193 in a horizontal direction…).

Claim 7. Hong and Gao teach the vehicle according to claim 1. Although the prior art may not specifically disclose a third guide rod operatively attached to the chassis and extending parallel to the first direction, wherein the third guide rod is received within a third aperture of the frame, however Hong teaches a plurality of support structures (Fig 4 173 / 170b). Since Gao has the ability to have at least two guide rods and Hong has a plurality of support structures then one ordinarily skilled in the art would have found it obvious to add an additional rod for the purpose of having additional support to balance the frame with respect to the tool.

Claim 8. Hong and Gao teach the vehicle according to claim 1, wherein the tool motor is directly supported by the frame ([0061] The blade driving motor 133 may be mounted inside the rotary cylindrical portion 142 and may be supported by the rotary cylindrical portion 142.).
Claim 9. Hong and Gao teach the vehicle according to claim 1, further comprising a height adjustment manual turn screw adapted to rotate the drive screw
([0058] rotary cylindrical portion 142 so that the user may hold and rotate it).

Claim 10. Hong and Gao teach an autonomous lawn mower (Figs 1-3 [0024] lawn mower robot) comprising:
a chassis (inner body 160);
two or more wheels supporting the chassis upon a ground surface
([0037]-[0038] casters 1091 wheels 1092);
a cutting motor adapted to power a rotating cutting blade, the cutting motor comprising an output shaft defining a motor axis extending vertically
([0052] The rotary plate 131 may be provided with power by a blade driving motor 133. The blade driving motor 133 may be installed inside the inner body 160.);
a cutting frame operatively supporting the cutting motor relative to the chassis, wherein the cutting frame is adapted to move, relative to the chassis, to allow adjustment of a height of the cutting blade relative to the ground surface
([0058] The height adjusting unit 140 may include the lifting frame 141, [0061] According to such a configuration, when the height adjustment lever 143 rotates in a clockwise direction, the rotary cylindrical portion 142 coupled to the height adjustment lever 143 may rotate and the lifting frame 141 may descend, according to which the blade protecting cover 135 and the blade 130 may be adjusted together to a predetermined height.);

a rotatable drive screw operatively connected to the chassis and defining a screw axis parallel to the first and second guide rods, the drive screw defining an external thread
([0059] A male screw portion (or male screw) 1421 may protrude from an outer circumferential surface of the rotary cylindrical portion 142 in a spiral direction);

a driven member comprising an internal thread adapted to threadably engage the external thread of the drive screw, wherein the driven member is operatively attached to the cutting frame
([0059]A spiral protrusion 1411 may be formed on an inner circumferential surface of the lifting frame 141 and the male screw portion 1421 of the rotary cylindrical portion 142 may be engaged with the spiral protrusion 1411.);
and further discloses the process of using movement range restriction portions to restrict upward and downward movement ([0122][0123]) but does not specifically disclose 
parallel first and second guide rods operatively attached to the chassis and extending vertically, wherein the first and second guide rods are received within corresponding first and second apertures of the cutting frame such that the guide rods guide movement of the cutting frame during adjustment of the height of the cutting blade; and 
a first spring-biased bearing associated with the cutting frame and biased against the first guide rod, wherein the first spring-biased bearing is adapted to generate a first biasing force between the cutting frame and the first guide rod
However, Gao teaches the process of parallel first and second guide rods operatively attached to the chassis and extending vertically, wherein the first and second guide rods are received within corresponding first and second apertures of the cutting frame such that the guide rods guide movement of the cutting frame during adjustment of the height of the cutting blade; and 
a first spring-biased bearing associated with the cutting frame and biased against the first guide rod, wherein the first spring-biased bearing is adapted to generate a first biasing force between the cutting frame and the first guide rod
 (Page 2 : the bottom end of the rotating shaft 13 is fixed on the outer circumference is provided with a blade 12, the inner bottom of the box body 1 is set with the sliding sleeve 15, the rotating shaft 13 of the lower-part sliding through the sliding sleeve 15 is provided...
Page : the spring 11 in a compressed state, when the needed height of blade 12 reset, control the electric telescopic rod 19 is shortened, the auxiliary spring 11 elastic force to realize the lifting plate 7 moves upward to drive the blade 12 height resetting.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use parallel first and second guide rods  and a biasing member as taught by Gao within the system of Hong for the purpose of enhancing the device to provide rigid support as the mower moves along the ground.

Claim 11. Hong and Gao teach the mower according to claim 10, further comprising a second spring- biased bearing associated with the cutting frame and biased against the second guide rod, wherein the second spring-biased bearing is adapted to generate a second biasing force between the cutting frame and the second guide rod
(Gao Page 3 : the bottom of the box body 1 of the cavity bottom is connected with multiple springs 11.).
Claim 14. Hong and Gao teach the mower according to claim 10any one of claims 10-13, further comprising a sensor adapted to detect a height-of-cut position of the cutting blade ([0030] he robot may erroneously detect grass as an obstacle and the robot may be stopped while traveling. According to such a configuration, the ultrasonic wave guiding portion 104 may prevent an ultrasonic wave from being emitted to a height lower than a predetermined height so that the ultrasonic sensor module 103 may sense only an obstacle at a predetermined height or higher.).
Claim 15. Hong and Gao teach the mower according to claim 14, wherein the drive screw comprises one or more targets positioned along an outer surface of the drive screw, and wherein the sensor is adapted to detect passage of the one or more targets
(Hong [0030]).

Claim 16. Hong and Gao teach the mower according to claim 10. Although the prior art may not specifically disclose  a third guide rod operatively attached to the chassis and extending vertically, wherein the third guide rod is received within a third aperture of the cutting frame, however Hong teaches a plurality of support structures (Fig 4 173 / 170b). Since Gao has the ability to have at least two guide rods and Hong has a plurality of support structures then one ordinarily skilled in the art would have found it obvious to add an additional rod for the purpose of having additional support to balance the frame with respect to the tool.

Claim 17. Hong and Gao teach the mower according to claim 10, further comprising a controller, wherein the controller is adapted to control rotation of the drive screw to adjust a height-of-cut of the cutting blade relative to the ground surface in response to a signal received by the controller (Hong [0031] [0079]).
Claim 18. Hong and Gao teach the mower according to claim 17, wherein the signal comprises a signal from a sensor in communication with the controller
(Hong [0031]).

Claim 19. Hong and Gao teach the mower according to claim 18, wherein the sensor comprises a sensor selected from the group consisting of a grass height sensor, a moisture sensor, and a cutting motor load sensor ([0149] a hall sensor installed at the inner body and sensing a rotational movement of the permanent magnet when the outer cover collides.).

Claim 21. Hong and Gao teach the mower according to claim 10, further comprising a controller and a radio, the radio adapted to communicate with a remote computer, wherein the controller is adapted to control rotation of the rotatable drive screw to adjust a height-of-cut of the cutting blade relative to the ground surface in response to the radio receiving a command from the remote computer
([0030] he robot may erroneously detect grass as an obstacle and the robot may be stopped while traveling. According to such a configuration, the ultrasonic wave guiding portion 104 may prevent an ultrasonic wave from being emitted to a height lower than a predetermined height so that the ultrasonic sensor module 103 may sense only an obstacle at a predetermined height or higher.).




Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Gao and further in view of Kong (CN 107873226 A).
Claim 3. Hong and Gao teach the vehicle according to claim 1, and further discloses a height adjustment by manual operation but does not specifically disclose a height adjustment motor adapted to rotate the drive screw.
However, Kong teaches a height adjustment motor adapted to rotate the drive screw
(Page 5: motor 35 for replacing the adjust knob 31 without manually rotating the adjusting button, only need to use predetermined commands or by remote control to make the motor rotate so as to realize the mowing height regulating automatic control, that is to say, control module of the mowing robot connected with the motor 35, the control module can be adjusted according to the received height command to the motor 35 to control the height adjustment of the instruction can be emitted through the touch screen or button lamp way of the mobile device).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a height adjustment motor adapted to rotate the drive screw as taught by Kong within the system of Hong and Gao for the purpose of enhancing the vehicle to have an additional option of convenience for automating the height adjustment.

Claim 12. Hong and Gao teach the mower according to claim 10, and further discloses a height adjustment by manual operation but does not specifically disclose a height-of-cut (HOC) motor adapted to selectively rotate the drive screw.
However, Kong teaches a height-of-cut (HOC) motor adapted to selectively rotate the drive screw 
(Page 5: motor 35 for replacing the adjust knob 31 without manually rotating the adjusting button, only need to use predetermined commands or by remote control to make the motor rotate so as to realize the mowing height regulating automatic control, that is to say, control module of the mowing robot connected with the motor 35, the control module can be adjusted according to the received height command to the motor 35 to control the height adjustment of the instruction can be emitted through the touch screen or button lamp way of the mobile device).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a height adjustment motor adapted to rotate the drive screw as taught by Kong within the system of Hong and Gao for the purpose of enhancing the vehicle to have an additional option of convenience for automating the height adjustment.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Gao, Kong and further in view of Kim (KR 200248411 Y1).
Claim 13. Hong, Gao, Kong teach the mower according to claim 12, but does not specifically disclose wherein the HOC motor is attached to the chassis and comprises a pinion gear adapted to engage a driven gear attached to the drive screw.
However, Kim teaches a motor is attached to the chassis and comprises a pinion gear adapted to engage a driven gear attached to the drive screw
(Page 5: As a result, when the rack gear rotates clockwise and counterclockwise, the rack gear moves up and down in engagement with the pinion gear 36 so that the upper leg moves up and down to adjust the height of the frame 10.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a pinion gear as taught by Kim  within the system of Hong, Gao, Kong for the purpose of enhancing the mower with torqueing assistance from an additional gear to ease actuation height movement.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Gao and further in view of Thacher (US 20110166701 A1).
Claim 20. Hong and Gao teach the mower according to claim 17, but does not specifically disclose wherein the signal comprises a calendar date.
However, Thacher teaches a signal with a calendar date([0059] machine controller 306 may use clock/calendar software 332 to determine when to send power up commands to service robot mower 302 based on mowing schedule 336, to determine seasons of the year for known grass growing models, and to determine when to adjust mowing schedule 336.
[0084] the process begins when the mowing system receives a power up command based on a mowing schedule, such as mowing schedule 336 in FIG. 3 (step 502). After receiving the power up command in step 502, the mowing system activates a service robot mower,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a calendar date as taught by Thacher within the system of Hong and Gao for the purpose of enhancing the mower to operate based on a predefined schedule.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689